Appeal from an order of the Family Court of Delaware County (Becker, J.), entered July 23, 2010, which, in a proceeding pursuant to Family Ct Act article 10, temporarily placed respondent’s child in the custody of petitioner.
Petitioner commenced this proceeding against respondent (hereinafter the mother) the day after the subject child was born, seeking an adjudication of neglect and the child’s removal from the mother and the father, who is the respondent in a related neglect proceeding. Following a preliminary hearing pursuant to Family Ct Act § 1027, Family Court ordered temporary removal of the child and placement with petitioner. Thereafter, the mother and father each stipulated to a finding of neglect, and the mother consented to an order of adjournment in contemplation of dismissal, which continues the child’s placement with petitioner until January 2012.* Based upon these subsequent events, this appeal by the mother from the temporary removal order is moot, and the exception to the mootness doctrine does not apply (see Matter of Michael A. [Patricia A.], 79 AD3d 1230, 1231 [2010]; Matter of Kiearah P., 46 AD3d 958, 959 [2007] ; see also Matter of Cheyenne A., 56 AD3d 1008, 1009 [2008] ). Accordingly, this appeal must be dismissed.
Mercure, J.P., Spain, Kavanagh, Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 An order of disposition was entered against the father placing the child in petitioner’s custody.